989 F.2d 499
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie DENNIS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-2246.
United States Court of Appeals, Sixth Circuit.
March 18, 1993.

1
Before KENNEDY and SUHRHEINRICH, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
Willie Dennis appeals a district court order denying his post-judgment motion requesting relief from judgment under Fed.R.Civ.P. 60(b).   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1991, Dennis pled guilty to possession with intent to distribute heroin and using and carrying a firearm in relation to a drug trafficking crime.   The district court sentenced him to 81 months imprisonment.   Dennis did not file a direct appeal.   Dennis subsequently filed a "motion for relief from judgment" pursuant to Fed.R.Civ.P. 60(b).   In his motion, Dennis argued that the United States did not establish territorial jurisdiction over his crimes.   The district court summarily denied the motion.   Dennis has filed a timely appeal.


4
Initially, we note that Dennis's motion should have been liberally construed as a motion to vacate pursuant to 28 U.S.C. § 2255.   Under this construction, we conclude that Dennis has failed to show a fundamental defect in the proceedings that inherently resulted in a complete miscarriage of justice or an error so egregious that it amounted to a violation of due process.   United States v. Ferguson, 918 F.2d 627, 630 (6th Cir.1990) (per curiam).   The government was simply not required to establish territorial jurisdiction for the particular offenses committed by Dennis.


5
Accordingly, we affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation